COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Blake Alan Cotton v. The State of Texas

Appellate case number:    01-14-00444-CR

Trial court case number: 1421756

Trial court:              248th District Court of Harris County

        A supplemental clerk’s record has been filed. The record shows Cotton is indigent and
that Emily Munoz-Detoto was appointed to represent him on appeal. We reinstate this appeal on
our active docket, and appellant’s brief is due within 30 days of the date of this order. Due to the
age of this appeal, no extensions of this deadline will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: April 16, 2015